Case: 15-12693   Date Filed: 04/04/2016   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-12693
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:13-cr-20727-WJZ-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

MICHAEL ALI BRYANT, SR.,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (April 4, 2016)

Before WILSON, WILLIAM PRYOR and FAY, Circuit Judges.

PER CURIAM:
              Case: 15-12693     Date Filed: 04/04/2016    Page: 2 of 3


      Michael Ali Bryant, Sr. appeals the district court’s denial of his 18 U.S.C. §

3582(c)(2) motion for a sentence reduction. Bryant seeks a reduction under

Amendment 782 to the Sentencing Guidelines. The district court held that Bryant

is ineligible for relief under Amendment 782 because he was originally sentenced

as a career offender pursuant to U.S.S.G. § 4B1.1. On appeal, Bryant argues that

he was sentenced under U.S.S.G. § 2D1.1—not § 4B1.1—and therefore the district

court erred. Alternatively, he asserts that he is eligible for a reduction based on

Amendment 782 because he was erroneously sentenced as a career offender. Both

arguments fail.

      First, the original sentencing court clearly sentenced Bryant pursuant to §

4B1.1. During his sentencing hearing, Bryant admitted—and the court

acknowledged—that § 4B1.1 governed his sentence. Moreover, the court adopted

the guidelines calculations from Bryant’s Presentence Investigation Report, and

those calculations were explicitly based on § 4B1.1.

      Second, under the present procedural posture, Bryant cannot challenge the

sentencing court’s decision to sentence him as a career offender. Section

3582(c)(2) only “permits a sentence reduction within the narrow bounds

established by” the Sentencing Commission. See Dillon v. United States, 560 U.S.

817, 831, 130 S. Ct. 2683, 2694 (2010). “In making [a § 3582(c)(2)]

determination, the court shall substitute only the amendments . . . for the


                                           2
              Case: 15-12693    Date Filed: 04/04/2016   Page: 3 of 3


corresponding guideline provisions that were applied when the defendant was

sentenced and shall leave all other guideline application decisions unaffected.”

U.S.S.G. § 1B1.10(b)(1) (emphasis added). Amendment 782 does not have any

bearing on the guidelines’ career offender provisions. See U.S.S.G. App. C,

amend. 782. Thus, the sentencing court’s career offender decision is “outside the

scope of the proceeding authorized by § 3582(c)(2).” See Dillon, 560 U.S. at 831,

130 S. Ct. at 2694.

      AFFIRMED.




                                         3